Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 01/28/2022. Currently, claims 1-10 are pending and claims 11-17 have been withdrawn from further consideration.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2010/0019279 A1), herein Chen, in view of Gaska et al. (Pub. No. US 2006/0186422 A1), herein Gaska, and further in view of Odnoblyudov et al. (Pub. No. US 2017/0309676 A1), herein Odnoblyudov.
	Regarding claim 1, Chen discloses a semiconductor device comprising: a substrate 327 including a first region and a second region adjacent to the first region, the first and the second regions being disposed in a first direction parallel to an upper surface of the substrate; an etch-stop layer 323 disposed on the first region and the second region; a separation layer disposed on an upper portion of the etch-stop layer, the separation layer being disposed on the first region; a high-electron-mobility transistor (HEMT) element 303 disposed on an upper portion of the separation layer in a second direction perpendicular to an upper surface of the substrate; a light-emitting element “LED” disposed on the second region; and a plurality of first insulating patterns “Mesa ISO” covering side surfaces of the HEMT element, the plurality of first insulating patterns extending to the etch-stop layer (Chen: Fig. 16(c) and paragraphs [0080]-[0089]).  
	Chen does not specifically show a light-emitting element disposed between the substrate and the etch-stop layer.
	However, in the same field of endeavor, Gaska (in paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11) teaches a semiconductor device with HEMT/HFET and LED comprising: a light-emitting element 
	Therefore, it would have been obvious to one of ordinary skill in the art to have a light-emitting element disposed between the substrate and the etch-stop layer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	The previous combination does not specifically show the plurality of first insulating patterns extending on the etch-stop layer without overlapping the light-emitting element in the first direction.
	However, in the same field of endeavor, Odnoblyudov teaches a semiconductor device comprising: a HEMT 450A and an LED 450B, wherein first insulating patterns 202/252 extending on the etch-stop layer without overlapping the light-emitting element in the first direction (Odnoblyudov: Figs. 5-7 and paragraphs [0077]-[0083]) “to provide integrated circuits based on III-N materials in a monolithic package which, increases in wafer diameter and epitaxial layer thickness, thereby providing for cost reduction and improved device performance” (Odnoblyudov: paragraph [0007]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a semiconductor device comprising: a substrate including a first region and a second region adjacent to the first region, the first and 
	Regarding claim 2, Chen in view of Gaska and further in view of Odnoblyudov teaches the semiconductor device of claim 1, wherein the etch-stop layer comprises at least one of AIGaN and AIN and is configured to protect the light-emitting element disposed therebelow from a plasma etching process (Chen: Fig. 16(c) and paragraphs [0080]-[0089], and Gaska: paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11).  
	Regarding claim 3, Chen in view of Gaska and further in view of Odnoblyudov teaches the semiconductor device of claim 2, wherein the etch-stop layer comprises magnesium (Mg) as a P-type dopant (Chen: Fig. 16(c) and paragraphs [0008], [0070], and Gaska: paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11; It is well-known in the art to have magnesium as p-type dopant and Phosphorus as a n-type dopant).  
	Regarding claim 4, Chen in view of Gaska and further in view of Odnoblyudov teaches the semiconductor device of claim 1, wherein the light-emitting element comprises: a lower semiconductor layer n-GaN disposed on the first region and the second region of the substrate; an active layer “MQW” disposed on an upper portion of the lower semiconductor layer, the active layer being disposed on the second region; and an upper semiconductor layer p-GaN disposed on the active layer (Chen: Fig. 16(c) and paragraphs  [0080]-[0089], and Gaska: paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11).  
	Regarding claim 5, Chen in view of Gaska and further in view of Odnoblyudov teaches the semiconductor device of claim 4, further comprising a plurality of second insulating patterns extending in the second direction and covering side surfaces of the etch-stop layer, the upper semiconductor layer, and the active layer (Chen: Fig. 16(c) and paragraphs [0080]-[0089], and Gaska: paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11).  
	Regarding claim 6, Chen in view of Gaska and further in view of Odnoblyudov teaches the semiconductor device of claim 4, wherein the HEMT element comprises a source electrode, a gate electrode, and a drain electrode, and the light-emitting element comprises an upper electrode connected to the drain electrode, wherein the upper electrode is connected to the light-emitting element through the etch-stop layer (Chen: 
	Regarding claim 8, Chen discloses a display device comprising: a substrate; a plurality of light-emitting elements disposed on the substrate separated from each other with a predetermined interval therebetween; a plurality of separation layers respectively provided between adjacent light- emitting elements from among the plurality of light-emitting elements; a plurality of HEMT elements respectively disposed on the plurality of separation layers in a direction perpendicular to an upper surface of the substrate; a plurality of first insulating patterns respectively provided on side surfaces of the plurality of HEMT elements and side surfaces of the plurality of etch-stop layers; and a plurality of second insulating patterns respectively provided on side surfaces of the plurality of light-emitting elements and side surfaces of the plurality of etch-stop layers (Chen: Fig. 16(c) and paragraphs [0080]-[0089]; A two-dimensional array of devices are commonly manufactured on a semiconductor, wafer which in this case comprises a plurality of HEMT transistors and LED devices.).  
	Chen does not specifically show a plurality of etch-stop layers respectively disposed under the plurality of separation layers and above the light-emitting elements.
	However, in the same field of endeavor, Gaska (in paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11) teaches a semiconductor device with HEMT/HFET and LED comprising: a plurality of etch-stop 
	Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of etch-stop layers respectively disposed under the plurality of separation layers and above the light-emitting elements, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
The previous combination does not specifically show the plurality of first insulating patterns extending on the etch-stop layer without overlapping the light-emitting element in the first direction.
	However, in the same field of endeavor, Odnoblyudov teaches a semiconductor device comprising: a HEMT 450A and an LED 450B, wherein first insulating patterns 202/252 extending on the etch-stop layer without overlapping the light-emitting element in the first direction (Odnoblyudov: Figs. 5-7 and paragraphs [0077]-[0083]) “to provide integrated circuits based on III-N materials in a monolithic package which, increases in wafer diameter and epitaxial layer thickness, thereby providing for cost reduction and improved device performance” (Odnoblyudov: paragraph [0007]).
	Therefore, it would have been obvious to one of ordinary skill in the art to have a display device comprising: a substrate; a plurality of light-
	Regarding claim 9, Chen in view of Gaska and further in view of Odnoblyudov teaches the semiconductor device of claim 1, wherein the etch-stop layer comprises at least one of AIGaN and AIN and is configured to protect the light-emitting element disposed therebelow from a plasma etching process (Chen: Fig. 16(c) and paragraphs [0080]-[0089], and Gaska: paragraphs [0004], [0028]-[0044] and Figs. 3-4,10-11).  
	Regarding claim 10, Chen in view of Gaska and further in view of Odnoblyudov teaches the d display device of claim 9, wherein each etch-.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	With respect to claim 7, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, an upper spacer layer provided between the separation layer and the substrate; and a lower spacer layer provided between the upper spacer layer and the substrate, wherein the lower semiconductor layer is disposed between the lower spacer layer and the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicant’s arguments with respect to claims 1-10 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 26, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813